[Cite as In re Q.J., 2012-Ohio-4210.]



                             STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT



IN RE:                                        )    CASE NO.     11 BE 30
                                              )
Q.J.,                                         )    OPINION
                                              )
ALLEGED DELINQUENT CHILD.                     )



CHARACTER OF PROCEEDINGS:                          Civil Appeal from Common Pleas Court,
                                                   Juvenile Division, Case No. 10JA249.


JUDGMENT:                                          Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                            Attorney Christopher Berhalter
                                                   Prosecuting Attorney
                                                   Attorney Scott Lloyd
                                                   Assistant Prosecuting Attorney
                                                   147-A West Main Street
                                                   St. Clairsville, Ohio 43950


For Defendant-Appellant:                           Attorney Scott Essad
                                                   721 Boardman-Poland Road, Suite 201
                                                   Youngstown, Ohio 44512


JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                   Dated: September 13, 2012
[Cite as In re Q.J., 2012-Ohio-4210.]
VUKOVICH, J.


        {¶1}     Defendant-appellant Q.J. appeals the decision of the Belmont County
Common Pleas Court, Juvenile Division, which classified him as a tier III sex offender
and imposed community notification.           Appellant argues that the court abused its
discretion in placing him in tier III and in imposing community notification. He also
contends that the court violated his due process rights by holding an insufficient
classification hearing. For the following reasons, the judgment of the trial court is
affirmed.
                                   STATEMENT OF THE CASE
        {¶2}     Appellant was arrested on March 4, 2010 at age fifteen when an eight-
year-old girl who lived in the next-door apartment reported that appellant had been
anally raping her. A complaint was filed charging him with one count of gross sexual
imposition for having sexual contact with a child less than thirteen years of age in
violation of R.C. 2907.05(A)(4), a third degree felony.           Appellant entered an
admission to the allegation in the complaint and was adjudicated a delinquent child.
A presentence investigation was conducted, and a dispositional hearing conducted.
        {¶3}     On May 4, 2010, the court sentenced appellant to an indefinite
sentence with a minimum of six months and a maximum period which could last until
he reached 21 years of age.             Appellant was then transferred from the Juvenile
Detention Center to New Horizon Youth Center, a residential treatment facility.
        {¶4}     A sexual offender registration and notification (SORN) hearing was held
on June 14, 2011. The prosecutor advised that the state would be comfortable with a
tier II classification but opined that community notification was necessary, pointing to
the risk factors in the assessment provided by the youth center. (Tr. 9). Defense
counsel focused on the positive aspects of the report, agreed to victim notification,
and concluded that whether community notification should be required was “a close
call” noting the humiliation appellant would face.        (Tr. 9-10). Apparently, neither
counsel nor the court realized at the time that community notification was only
possible for new sex offenders classified under tier III. See R.C. 2152.83(C)(2).
                                                                                          -2-

       {¶5}    At the hearing, appellant’s mother and grandfather spoke asking that
the court refrain from imposing community notification and mentioning that many
people in town already know about the situation. (Tr. 10). The court responded that
there is also concern that appellant could move to a community who is unaware of
his offense.    The case manager from the youth center agreed that community
notification would be important should appellant move. (Tr. 11).
       {¶6}    The court expressed that it was considering the progress notes from the
youth center, the report from the center (including the recidivism predictor and the
risk factors outlined therein), and public safety. (Tr. 13). The court concluded that
appellant would be classified as a tier II sex offender subject to community
notification. (Tr. 14). An explanation of duties was then signed by appellant, his
mother, and the court. The court checked the box for tier II and the box under that
which stated, “Subject to community notification (applies to registrants previously
subject to requirements).”        The court’s June 16, 2011 judgment entry also
pronounced appellant a tier II sex offender subject to registration for twenty years and
community notification.
       {¶7}    On June 22, 2011, the court entered another judgment entry which
stated that its prior SORN determination was contrary to law, citing case law and a
statute. The court then set the case for another SORN hearing, which proceeded
without objection on July 26, 2011.        At this hearing, it was disclosed that when
appellant attempted to register as a tier II sex offender with community notification,
the Sheriff and the Attorney General would not allow such registration because
community notification does not exist for new tier II offenders.              (Tr. 19).   The
prosecutor reiterated that his main concern was community notification. A general
consensus was expressed that if the court demanded community notification, then
tier III classification (which entails lifetime registration) was required.
       {¶8}    Defense counsel expressed his opinion that sex offenders should not
be labeled for life but acknowledged that the court “will have to do what it’s got to do.”
Appellant’s grandfather made a statement equating a lifetime of community
notification with a death sentence. (Tr. 20). The court responded that appellant’s
                                                                                        -3-

classification could be amended later. (Tr. 21). The case manager assured the court
that the contents of her report were still accurate, and the court advised that it was
incorporating the information from the last hearing. (Tr. 20-21). At the hearing and in
a July 26, 2011 judgment entry, the court classified appellant as a tier III sex offender
and imposed community notification. Appellant filed a timely notice of appeal.
                    JUVENILE SEX OFFENDER CLASSIFICATION
       {¶9}   A sex offender includes a person who has been adjudicated a
delinquent child for committing any sexually oriented offense. R.C. 2950.01(B)(1).
There are three tiers of sex offenders, with tier I being the least severe and tier III
being the most severe. Gross sexual imposition is a sexually oriented offense. R.C.
2950.01(A)(1), citing R.C. 2907.05. Gross sexual imposition of a child under thirteen
in violation of R.C. 2907.05(A)(4) falls under tier II automatically for adults. R.C.
2950.01(F)(1)(c).
       {¶10} However, all of the tiers provide an alternate definition for juveniles,
stating that a juvenile sex offender falls under the tier assigned by the juvenile court.
See R.C. 2950.01(E)(3), (F)(3), (G)(3).       Thus, a juvenile court has discretion in
classifying a juvenile into tiers. In re C.P., 131 Ohio St.3d 513, 2012-Ohio 1446, 967
N.E.2d 729, ¶ 20. See also R.C. 2152.83(B)(2)(b), (C)(1); R.C. 2152.831(A), (B);
R.C. 2950.01(E)(3), (F)(3), (G)(3).
       {¶11} Initially, though, the juvenile court must determine if the juvenile should
be classified as a juvenile offender registrant (JOR) and thus required to register
under R.C. 2950.04 through 2950.06.           A JOR classification in this case was
discretionary because the child was fifteen and because the court was not required to
classify the child as a JOR under R.C. 2152.82 (involving a juvenile with a prior
adjudication for a sexually oriented offense) or as a public registry-qualified juvenile
offender registrant (PRQJOR) under R.C. 2152.86 (dealing with a juvenile who
commits certain crimes and is labeled a serious youthful offender).             See R.C.
2152.83(B)(1).
       {¶12} In making this determination, a judge shall conduct a hearing and
consider all relevant factors, including but not limited to: (1) the nature of the offense;
                                                                                       -4-

(2) whether the offender has shown genuine remorse or compunction; (3) the public
interest and safety; (4) the factors in R.C. 2950.11(K); (5) the relevant factors in R.C.
2929.12 (B) and (C); and (6) the results of any treatment and any follow-up
professional assessment.      R.C. 2152.83(D).     See also R.C. 2152.83(B)(2); R.C.
2152.831(A).
       {¶13} The factors in R.C. 2950.11(K) are:        (1) the offender’s age; (2) the
offender’s prior record; (3) the victim’s age; (4) whether the offense involved multiple
victims; (5) whether drugs or alcohol were used to impair the victim; (6) prior
sentence completions; (7) any mental illness or mental disability of the offender; (8)
the nature of the sexual interaction and whether the conduct was a demonstrated
pattern of abuse; (9) whether the offender displayed or threatened cruelty during the
offense; and (10) any additional behavioral characteristics. R.C. 2950.11(K).
       {¶14} The existence of the following factors make an offense more serious:
(1) any physical or mental injury suffered by the victim which was exacerbated due to
the victim’s physical or mental condition or age; (2) the victim suffered serious
physical, psychological, or economic harm; (3-5) dealing with the offender’s position
in the community; (6) the offender's relationship with the victim facilitated the offense;
(7) the offender committed the offense for hire or as a part of an organized criminal
activity; (8) the offender was motivated by prejudice based on race, ethnic
background, gender, sexual orientation, or religion; and (9) dealing with family or
household members. R.C. 2929.12(B)
       {¶15} The existence of the following factors make an offense less serious: (1)
the victim induced or facilitated the offense; (2) the offender acted under strong
provocation; (3) the offender did not cause or expect to cause physical harm to any
person or property; and (4) there are substantial grounds to mitigate the offender's
conduct, although the grounds are not enough to constitute a defense.                R.C.
2929.12(C).
       {¶16} After a hearing and consideration of all of the relevant factors, the judge
must declare whether a JOR classification, and thus registration, should be imposed,
and if so, under what tier the JOR should be classified. See R.C. 2152.83(B)(2)(b),
                                                                                            -5-

(C)(1); R.C. 2152.831(B). A JOR must register his address with the sheriff every
year if he is classified in tier I, every 180 days if he is classified in tier II, and every
ninety days if he is classified in tier III. R.C. 2950.06(B)(1)-(3). The registration
obligation lasts for ten years for those classified in tier I, for twenty years for those
classified in tier II, and for life for those classified in tier III. R.C. 2950.07(B)(1)-(3). It
is only when the judge chooses tier III that he may then choose to impose community
notification, which lasts for life unless eliminated as explained below.             See R.C.
2152.83(C)(2).
       {¶17} At the completion of the child’s disposition, a judge can terminate the
child’s prior disposition as a JOR or can issue a downward modification of the prior
tier classification. R.C. 2152.84(A)(1), (2)(b), (c). Thereafter, a JOR (who is not a
PRQJOR) can petition the court every three years to seek modification or termination
of the order. R.C. 2152.84(D); R.C. 2152.85 (A)(1), (B)(1)-(2). Appellant’s three
assignments of error deal with the application of these statutory provisions.
                ASSIGNMENTS OF ERROR NUMBERS ONE & THREE
       {¶18} Appellant’s first and final assignments of error entail the same analysis
of the factors and thus will be discussed together:
       {¶19} “THE TRIAL COURT ERRED IN CLASSIFYING [APPELLANT] AS A
TIER III SEX OFFENDER.”
       {¶20} “THE TRIAL COURT ABUSED ITS DISCRETION IN MANDATING A
NOTIFICATION REQUIREMENT FOR [APPELLANT]”
       {¶21} Appellant argues that the juvenile court abused its discretion in
choosing to classify him as a tier III sex offender. He points out that the prosecutor
and the youth center recommended that he be classified as a tier II offender and
notes that the court initially followed this recommendation. He also notes that gross
sexual imposition under R.C. 2907.05(A)(4) is generally categorized under tier II.
See R.C. 2950.01(F)(1)(c). He acknowledges that the juvenile court has discretion in
choosing the tier but complains that the court’s focus was solely on community
notification and that it only classified him as a tier III sex offender in order to achieve
community notification. This ties in with appellant’s third assignment of error where
                                                                                     -6-

he urges that the juvenile court abused its discretion in ordering community
notification. He points to the stigma which will follow him and the positive aspects of
the report.
       {¶22} We review the relevant factors. When appellant was fourteen, it was
reported that he exposed himself to a child. He was adjudicated a delinquent child
for the offense of disorderly conduct due to that incident.        He was placed on
probation, which he violated when he committed the current offense.           See R.C.
2950.11 (K)(6) (results of prior sentences).
       {¶23} The eight-year-old female victim of the current offense reported that
appellant, who was fifteen, sexually assaulted her many times in the summer of 2009
and that he anally raped her the last time in March 2010 just days prior to his arrest.
See R.C. 2950.11(K)(1) (offender’s age), (3) (victim’s age), (8) (demonstrated pattern
of abuse). The rape was not passively accepted by the victim as she tried to escape.
During one of the assaults, she asked why he was doing this, and he answered,
“Because I think it’s funny.”      See R.C. 2950.11(K)(10) (additional behavioral
characteristics).
       {¶24} Appellant’s sex offender therapy proceeded based upon the reports that
the nature of the offense was multiple anal rapes, that is to say penetration. See
R.C. 2152.83(D)(1) (nature of the offense). Although appellant was charged with
only gross sexual imposition, entailing sexual contact without penetration, the true
nature of the offense is a relevant consideration.       See R.C. 2152.83(D) (non-
exhaustive list). See also State v. Cooey, 46 Ohio St.3d 20, 35, 544 N.E.2d 895
(1989) (uncharged crimes are part of the defendant's social history and may be
considered at sentencing); State v. Cook, 83 Ohio St.3d 404, 424-425, 700 N.E.2d
570 (1998) (presentence investigation report and victim impact statements
admissible at sexual predator hearing, which is equated to a sentencing hearing).
       {¶25} In fact, appellant’s therapy proceeded under the premise that he also
sexually assaulted a seven-year-old boy whom he reported that he chose as
“practice.” Appellant also related that he chose the eight-year-old female victim partly
in order to exact revenge against her brother, who was once his best friend. This
                                                                                     -7-

victim was a neighbor and a playmate of his younger brother. See R.C. 2929.12(B)
(the offender’s relationship with the victim facilitated the offense).
       {¶26} The report from the youth center also contained an “Estimate of Risk of
Adolescent Sexual Offense Recidivism.” It was reported that appellant presents with
“at least a moderate risk” of sexual reoffending due to a plethora of high risk factors.
For instance, he sexually assaulted two or more victims (continuing even after
receiving court sanctions for exposing himself to two young children). He sexually
assaulted the same victim two or more times (disclosing that he sexually assaulted
the main female victim at least eight times and the seven-year-old male four times). It
was emphasized that the victim was a child under ten, and it was noted that
adolescents who intentionally sexually assault a prepubescent child are at a higher
risk of reoffending.
       {¶27} The risk assessment also found appellant’s risk increased because he
is indiscriminate in his choice of victims, sexually assaulting both male and female
victims of varying ages and of varying familiarity with him (noting that the two
children, to whom he exposed himself, were merely the closest in range when he
wanted to act upon his sexual urges and one of them was merely three years old). It
was said that the existence of a male victim increased the risk of reoffending. The
risk was also increased due to his diverse and escalating sexual assault behaviors
(beginning with fondling and ending with anal penetration of both the eight-year-old
female and the seven-year-old male, whom he twice offended in front of his five-year-
old brother).   Additionally, his prior court sanctions for a sexually-based offense
(although not meeting the definition of sexually oriented offense since he was only
charged with disorderly conduct) and his initial resistance to treatment (which could
have helped him avoid committing this offense) were both said to indicate an
increased risk of reoffending.
       {¶28} The therapist opined that it was reasonable to consider tier III
classification. Still, she recommended tier II classification because appellant actively
engaged in and completed his sex offender treatment, he modified his thoughts,
behaviors, and interactions, he is realistic about his risk level and potential for
                                                                                     -8-

reoffending and has developed a plan to prevent future offenses, and his family is
better educated about the need for close monitoring. The report also advised that
appellant has become more accepting of responsibility for his actions. See R.C.
2152.83(D)(6) (the results of any treatment and follow-up professional assessment).
It was stated that appellant has expressed remorse and seems to have empathy for
the children and their families. See R.C. 2152.83(D)(2) (genuine remorse). The risk
of recidivism was said to decrease as the family relationship became stronger. His
family was apparently actively involved in his treatment and supportive of the center’s
requests for high supervision upon his release. It was also stated that, while being
schooled at the youth center, he completed homework as assigned, was attentive
and cooperative, and carried good grades.
      {¶29} As for the eight-year-old female victim, the anal penetration caused
physical pain, and she has experienced nightmares, difficulty sleeping, and chronic
stomach pain due to her trauma. See R.C. 2929.12(B) (victim’s physical and mental
injury). At the time of the hearing, she had been in counseling for over a year. Her
father fears her progress will be set back when appellant is released. (Tr. 16). She
was once outgoing but is now subdued and fearful of older male juveniles. A week
after reporting the incident, she was found crying on the couch and asked her father
if he was going to kill her. Her brother, whom appellant was attempting to exact
vengeance upon as a result of some type of rejection, attempted suicide after the
offense was committed against his sister. Her father had been unable to work for a
time due to chronic headaches associated with the stress of the situation.
      {¶30} None of the mitigating factors making an offense less serious apply
here. That is, the victim did not induce or facilitate the offense, the offender did not
act under strong provocation, the offender caused or expected to cause physical
harm, and there are no substantial grounds to mitigate his conduct.          See R.C.
2929.12(C)(1)-(4). Finally, public safety is a major concern in this case involving
children of tender years. See R.C. 2152.83(D)(3) (public interest and safety).
      {¶31} In conclusion, the choosing of the tier is a discretionary function of the
juvenile court. In re C.P., 131 Ohio St.3d 513 at ¶ 20. There is nothing improper
                                                                                    -9-

about a court choosing tier III based upon a belief that community notification is
required where that is the only tier that entails community notice. Moreover, it is not
unreasonable to rely on the information in the youth center’s report but refuse to
accept the tier II recommendation; that is especially true where the representative
from the center testifies that she did not think about community notification when
drafting the report and further testifies that she agrees that appellant should be
subject to community notification, voicing her concern that he could move near
neighbors who are unaware of his background.          Considering all of the relevant
factors here, we conclude that there was no abuse of discretion in choosing tier III or
in imposing community notification.
      {¶32} Although appellant spent more than a year in a youth center where he
impressed the staff with his progress, his risk of recidivism as reported by the center
is said to be “at least moderate.” The case manager’s opinion relies heavily on the
need for appellant’s family to closely supervise him. However, he was over 16 years
old at the time of his contemplated release, and constant supervision could be
considered unrealistic.
      {¶33} Appellant displayed many high risk factors. Notably, this was not a
one-time, spontaneous offense. Rather, appellant was adjudicated a delinquent for
exposing himself to two young children. He resisted treatment and instead planned
the anal rape of his best friend’s eight-year-old sister, a prepubescent child seven
years younger than him. In order to practice, he assaulted a seven-year-old boy who
was friends with his younger brother. He assaulted the eight-year-old female child at
least eight times over many months. Although he was only charged with one count
involving sexual contact rather than sexual conduct, the background information is
that he anally raped her more than once.
      {¶34} In accordance, the juvenile court did not act unreasonably, arbitrarily, or
unconscionably in imposing community notification in this case. It was requested by
the prosecutor and the victim’s family, who lives next door to appellant’s mother. The
therapist found it desirable in this case. Even defense counsel admitted that it was a
close call as to whether community notification was necessary. As the court pointed
                                                                                    -10-

out, a declassification or modification is possible at the end of the disposition and
every three years after the classification. Upon consideration of all of the relevant
factors, these assignments of error are overruled.
                     ASSIGNMENT OF ERROR NUMBER TWO
       {¶35} Appellant’s second assignment of error states:
       {¶36} “APPELLANT[’S]       DUE     PROCESS       RIGHTS     WERE      VIOLATED
BECAUSE THE ‘HEARING’ THAT THE TRIAL COURT CONDUCTED REGARDING
QUINCY’S TIER CLASSIFICATION WAS SPARSE AND SUPERFICIAL.”
       {¶37} Appellant states that the first sexual offender registration and
notification (SORN) hearing was abbreviated and the second hearing was even
shorter, causing a violation of his due process rights. He also contends that the
superficial hearings result in a failure to obtain sufficient evidence to make a tier III
classification with community notification. However, whether there was adequate
evidence that he should be subject to community notice was essentially disposed of
in the two assignments analyzed above.
       {¶38} A person has a constitutional right to the opportunity to be heard when
the state seeks to infringe upon a protected liberty or property right.       See, e.g.,
Boddie v. Connecticut, 401 U.S. 371, 377, 91 S.Ct. 780, 28 L.Ed.2d 113 (1971).
Statutorily, the juvenile court is to hold a hearing before classifying the juvenile as a
juvenile offender registrant (JOR), and this hearing can be held at the same time as
the hearing for classifying into tiers. R.C. 2152.83(B)(2), (C)(1); R.C. 2152.831(A).
       {¶39} Here, a SORN hearing was conducted on June 14, 2011. Appellant
was present along with his attorney and family members. The court pointed to the
report from the youth center.     (Tr. 8). The prosecutor spoke, voicing belief that
community notification was necessary and noting that the victim’s family wished for
community notice as well. The state pointed to the high risk factors in the report. (Tr.
9).
       {¶40} Defense counsel praised the report and pointed out the positive
portions of it, emphasizing appellant’s remarkable change in thinking, interactions,
and beliefs. He focused on the fact that a juvenile generally has more capability to
                                                                                    -11-

change than an adult. (Tr. 9). He acknowledged that community notification was a
close call in this case and left the matter to the court’s discretion. (Tr. 9-10). The
court emphasized that the victim was eight. Appellant did not choose to speak. His
mother and grandfather made statements, opining that appellant has changed and
that everyone in town already knows what appellant did. (Tr. 10).
       {¶41} As aforementioned, the court expressed concern with appellant moving
near people who did not know about the incidents. The youth center representative
testified that she did not consider public notification when she drafted her
recommendation of tier II. She then agreed with the court’s concern and opined that
if appellant moves, people should be notified.        (Tr. 11).    Another youth center
representative expressed that he had nothing to add that was not already addressed.
The victim’s father made a statement, emphasizing the importance of community
notification so any neighbors can protect their children. (Tr. 12).
       {¶42} The court then referenced the various items it was considering and
certain factors that it was weighing. The court concluded that appellant should be
classified under tier II subject to community notification.       As the court was later
advised that its sentence was contrary to law (since there was no community
notification for Tier II), a new SORN hearing was commenced without objection.
Appellant was present with his attorney and family. The youth center representatives
were present. The victim’s parents were present.
       {¶43} The state reiterated its request for community notification. The victim’s
mother and father concurred in the need for community notification. Appellant did not
wish to speak. His grandfather commented that community notification for life is like
a death sentence. The court stated that it remembered the information from the
hearing that took place the month before. (Tr. 20). The court ensured that the
information in the youth center’s report remained accurate and correct and was
informed that they had no additional information. (Tr. 21).
       {¶44} Appellant was provided with notice of the hearings.           He appeared
accompanied by those he wished to be present. He had the opportunity to speak but
did not.   His counsel had the opportunity to make arguments and to question
                                                                                      -12-

witnesses. It is not the court’s obligation to interrogate witnesses that have not been
questioned by either side. Counsel was not cut short or constrained in making his
arguments. In fact, counsel acted under the belief that the court had before it what it
needed to make its decision.
       {¶45} The main evidence relied upon by both parties and the court was the
youth center’s report. Two representatives from the center were present if counsel
wished to delve further into the contents of the report. Defense counsel expressed
no issue with the court making its decision based upon the report as he was utilizing
the favorable contents to make his own case. Where all parties wish to rest based
mostly upon a report of the residential facility that had custody of the juvenile for over
a year, it is not a due process violation for the court to accept the report and to utilize
it to help evaluate the relevant factors and decide whether community notification
should be imposed.
       {¶46} The hearing provided the opportunity to be heard. Counsel decided to
present some arguments that appellant had changed, refer to the report, and present
statements from appellant’s family. The court did not violate appellant’s due process
rights by concluding the hearing after the defense presented what they wanted to
present. The defense was not prohibited from proceeding in any manner. As such,
this argument is without merit, and this assignment of error is overruled.
       {¶47} For the foregoing reasons, the judgment of the trial court is hereby
affirmed.

Donofrio, J., concurs.
Waite, P.J., concurs.